REASONS FOR ALLOWANCE
1.	Claims 1 – 65 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
	Applicants’ Arguments/Remarks filed 03/01/2022 with respect to claims 1, 26, 51, and 65 have been considered and they are persuasive.  Accordingly, the rejection of the claims as being anticipated by Kim et al. (Pub. No.: US 2013/0343300) is withdrawn.
According to a prior art search on the claimed invention, Zhu et al. (Pub. No.: US 2016/0094280) disclose a user equipment (UE) to measure channel state information based on the channel state information reference signal, and select a codeword from a three-dimensional codebook based on the measured channel state information; and to feedback information to indicate the selected codeword to the eNB (claim 11).  However, Zhu et al do not disclose the claimed features as recited in claims 1, 26, 51, and 65 when considering each claim individually as a whole. 
Examiner believes that the record of the prosecution as a whole does make clear the reasons for allowing claims 1 – 65.  Please refer to record of prosecution.
3. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh Ngoc M Nguyen whose telephone number is (571)270-5139.  The examiner can normally be reached on M-F 7:30-4.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473